Case 1:18-CV-06931-ENV-PK Document 11 Filed 04/30/19 Page 1 of 2 Page|D #: 79

TP[E ATKlN FIRM, LLC
Formed in the State of New Jersey
By: John C. Atkin, Esq.

400 Rella Blvd., Ste. 165

Suffem, NY 10901

Tel.: (845) 533-0155

Fax: (833) 693-1201

JAtkin@atkjnflrm.com
Attorneys for Plainti/j‘"Strike 3 Ho!d:`ngs, LLC

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

STRIKE 3 HOLDINGS, LLC, Civil Action No. 1;18-cv-06931-ENv-PK
Plaimiff,
CONSENT 0RI)ER GRANTING
"' sUBsTITUTIoN oF ATToRNEY

JOHN DOE subscriber assigned IP address

69_1 19_155_134 Filed Electronically

Defendant.

 

 

TO: THE COURT, ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF
RECORD:

Notice is hereby given that, subject to approval by the court, Plaintiff Strike 3 Holdings,
LLC (“Plaintiff”) substitutes John C. Atkin, Esq., State Bar No. 497071 l, of The Atkin Firm, LLC,
as counsel of record in place of Shireen Nasir, Esq., of Fox Rothschild, LLP.

Contact information for new counsel is as follows:

Firm Name: The Atkin Finn, LLC

Address: 400 Rella Blvd., Ste. 165, SuH`em, NY 10901
Telephone: (845) 533-0155

Facsimile: (833) 693-1201

E-Mail (Optional): JAtkin@§tkinfinn.com

I consent to the above substitution

Case 1:18-CV-06931-ENV-PK Document 11

Date: April 26, 2019

I consent to the above substitution.

Date: April 29, 2019

I consent to the above substitution.

Date: April 26, 2019

Filed 04/30/19 Page 2 of 2 Page|D #: 80

Emilie Kennedy off
Generai Counsel for Plainti
Strike 3 Holdings, LLC

Mf/LF§D //LMS

Shireen Nasir, Esq.
Former Attorney

§/ John C. Atkin
John C. Atkin, Esq.
New Attorney

The substitution of attorney is hereby approved and so ORDERED.

Date:

 

Hon. Eric N. Vitaliano

